387 U.S. 92
87 S. Ct. 1505
18 L. Ed. 2d 588
Fred BANKSv.CALIFORNIA.
No. 889, Misc.
Supreme Court of the Unite § tates
May 15, 1967

Fred Banks,pro se.
Thomas C. Lynch, Atty. Gen., of California, Albert W. Harris, Jr., Asst. Atty. Gen., and Chalres W. Rumph, Deputy Atty. Gen., for respondent.
On Petition for Writ of Certiorari to the District Court of Appeal of California, First Appellate District.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the District Court of Appeal of California, First Appellate District, for further consideration in light of Chapman v. State of California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705.